***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
   STATE OF CONNECTICUT v. JEROME RIDDICK
                 (AC 41803)
               DiPentima, C. J., and Keller and Prescott, Js.

                                  Syllabus

The defendant, who had been convicted, on guilty pleas, of the crimes of
   attempt to commit robbery in the first degree, conspiracy to commit
   robbery in the first degree and sale of narcotics, appealed to this court
   from the judgment of the trial court denying his motion to correct a
   judgment mittimus. He claimed that the court improperly denied his
   motion on the ground that he was not entitled to the presentence confine-
   ment credit he claimed. Held that because a petition for a writ of habeas
   corpus, rather than a motion directed at the sentencing court, is the
   proper method to challenge the Commissioner of Correction’s applica-
   tion of presentence confinement credit, the trial court lacked jurisdiction
   over the defendant’s motion and, therefore, should have dismissed it
   rather than denied it.
         Argued October 7—officially released November 5, 2019

                            Procedural History

   Substitute information, in the first case, charging the
defendant with the crimes of attempt to commit robbery
in the first degree and conspiracy to commit robbery
in the first degree, and substitute information, in the
second case, charging the defendant with the crime of
sale of narcotics, brought to the Superior Court in the
judicial district of Waterbury, where the defendant was
presented to the court, Damiani, J., on pleas of guilty;
judgments of guilty in accordance with the pleas; there-
after, the court, Hon. Ronald D. Fasano, judge trial
referee, denied the defendant’s motion to correct a judg-
ment mittimus, and the defendant appealed to this
court. Improper form of judgment; judgment directed.
  Jerome Riddick, self-represented, the appellant
(defendant) filed a brief.
  Nancy L. Walker, assistant state’s attorney, with
whom, on the brief, were Maureen Platt, state’s attor-
ney, and Patrick Griffin, state’s attorney, for the appel-
lee (state).
                         Opinion

   PER CURIAM. In this appeal from the denial of a
motion to correct a judgment mittimus, the defendant,
Jerome Riddick, claims that the trial court improperly
denied his motion on the ground that he was not entitled
to the presentence confinement credit he claimed. We
conclude that the court should have dismissed the
motion rather than denied it because, as we previously
have determined, a petition for a writ of habeas corpus,
rather than a motion directed at the sentencing court,
is the proper method to challenge the Commissioner
of Correction’s application of presentence confinement
credit. See General Statutes § 18-98d; State v. Montanez,
149 Conn. App. 32, 41, 88 A.3d 575 (holding that court
properly dismissed for lack of subject matter jurisdic-
tion motion to revise judgment mittimus raising claim
of misapplication of presentence confinement credit),
cert. denied, 311 Conn. 955, 97 A.3d 985 (2014); State
v. Carmona, 104 Conn. App. 828, 833, 936 A.2d 243
(2007) (habeas proceeding, rather than motion to cor-
rect illegal sentence, proper method to assert claim
concerning presentence confinement credit), cert.
denied, 286 Conn. 919, 946 A.2d 1249 (2008). Accord-
ingly, the court lacked jurisdiction over the defendant’s
motion and should have dismissed it rather than
denied it.
  The form of the judgment is improper, the judgment
denying the defendant’s motion to correct a judgment
mittimus is reversed and the case is remanded with
direction to render judgment dismissing the defen-
dant’s motion.